The test to determine whether the court erred in denying the defendant's motion is to inquire whether notes a married woman makes to raise money to aid her husband in his business are "undertaking[s] by her for him or in his behalf" within the meaning of P. S., c. 176, s. 2, for if they are not such undertakings the statute provides that they may be enforced.
It can serve no useful purpose to consider what constitutes such an undertaking, for in this jurisdiction the court holds that an agreement a married woman makes with a third person to enable her to obtain the means to aid her husband is not an undertaking by her for him or in his behalf. Iona Savings Bank v. Boynton, 69 N.H. 77; Parsons v. McLane, 64 N.H. 478; Jones v. Holt, *Page 286 64 N.H. 546; Wells v. Foster, 64 N.H. 585; Weeks v. Abbott, 62 N.H. 513; Farnham v. Fox, 62 N.H. 673. As the notes in suit were given for that purpose they can be enforced.
Exception overruled.
All concurred.